Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/402,590 filed on 01/20/2021.  Claim(s) 1-20 is/are pending and have been examined.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: 
Claim 20 recites:
	“wherein the system determines whether the first geographical model or the geographical rules for the first geographical area have been updated”

Independent claim 1, from which claim 20 depends makes no mention of “geographical rules”.

Please amend claim 20 to:
-- wherein the system determines whether the first geographical model or  --
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 

In response, the Examiner respectfully disagrees. Applicant has not further defined or narrowed, what constitutes a “content provider”, nor does it limit a content provider to be composed of a single device/entity or multiple devices/entities. Therefore, under broadest reasonable interpretation, content provider, may be any type of provider that provides content, and may be composed of one or more device(s). Thus, it does not exclude the interpretation where, the claim limitation “content provider” may be met by either head end 102-Fig.1 and/or content provider 104-Fig.2. 
Further, even if content provider were taken to just be head end 102-Fig.1. Paragraph 0021 teaches satellites 106, 108 may be used to communicate different portions of various content from the head end 102. Thus, head end 102 also acts as a type of content provider, since content is provided from head end 102 to satellites for distribution to user device(s).
Also, as evidenced in the Office Action below, Lee in view of Solow clearly teaches a content provider having claim elements (1), (2), (3), and (4).

Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength. Fig.5, Paragraph 0049 teaches head end 102 having a data aggregation module used to collect weather condition data from various set top boxes located in various geographic locations. Data aggregation module 510 in communication with geographic processing module 512 processes the weather condition data based upon geography. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed. 
Please also see Office Action below.

B)	Applicant further asserts on P.8-9 that “While the head end 102 is described as "generat[ing] a geographic data profile of weather conditions," there is no disclosure in Lee of "expected signals strengthens" in a first geographic module,… At best, Lee merely describes that the profile of weather conditions may have a maximum, minimum and acceptable variance. Clearly, this falls short of the claimed generation of "expected signals strengthens" in a first geographic module, as recited in claim 1.”
In response, the Examiner respectfully disagrees. As evidenced in the paragraphs cited in part (A) and the Office Action below, the expected signal strengths is the profile that is formed over time for the particular geographic location. Paragraph 0049 further teaches maximum, minimum and acceptable variance may all be part of 
C)	Applicant asserts on P.9 that “Even if the Lee reference did disclose the generation of "expected signals strengthens" in a first geographic module, Lee would still teach away from the currently claimed invention, since Lee only discloses generating a geographic data profile in a separate head end component, not in the claimed content provider…Accordingly, since the claimed invention recites all of the above-recited claim elements in the content provider, and the Office Action appears to be trying to combine a content element (without the recited claim elements) with a head end element (that the Office Action asserts to contain relevant functions), the claimed invention has omitted an element while retaining the function of the second element.”
	In response, the Examiner respectfully disagrees. Please see Examiner’s response in part (A) above in regards to the claim limitation of “content provider”.
D)	In regards to Applicant’s assertion on P.9 that “Furthermore, there is no disclosure in Lee of "generate a first geographical model for the first geographical area ... using machine learning," as currently recited in claim 1…”
	Please see Office Action below for claim 1, where the limitation is taught by Lee in view of Solow.

Based on the above, the cited reference(s) teach(es) the claimed limitation(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0174192).
Consider claim 8, Lee teaches a system (Fig.1), comprising: 
a content provider (head end 102-Fig.1, content provider 104-Fig.2, Paragraph 0021, 0028); 
a first set-top box located within a first geographical area, the first set-top box configured to receive a first plurality of signals from a content provider, and measure signal strengths of the first plurality of signals (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0026 teaches data such as weather data and other call back signals 
the content provider configured to receive the measured signal strengths of the first plurality of signals, and create a first geographical model for the first geographical area using the measured signal strengths of the first plurality of signals, the first geographical model including expected signal strengths for the first geographical area (Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. Fig.5, Paragraph 0049 teaches head end 102 may include a data aggregation module 510. Data aggregation module may be used to collect weather condition data from various set top boxes located in various geographic locations. Data aggregation module 510 in communication with geographic processing module 512 processes the weather condition data based 
a second set-top box configured to receive a second plurality of signals and the first geographical model from the content provider, measure signal strengths of the second plurality of signals, and determine whether or not the second set-top box is within the first geographical area based on a comparison between the measured signal strengths of the second plurality of signals and the expected signal strengths for the first geographical model (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related physical changes such as changes to the satellite signal received through antenna 124. Weather measuring module 490 may measure the signal strength. The weather measuring module 490 may measure and store the measured signal strength into memory, forming a log of signal strengths relative to time. Paragraph 0049 teaches head end communication module 516 may communicate a weather profile or profiles to various set top boxes that will eventually be used in the comparison module 492 of Fig.4 for comparing the data at the set top box. Paragraph 0047 teaches controller may also include a comparison module 492 that receives a profile for a geographic region corresponding to the weather conditions such as the signal strength. Signal strength received for the geographic region is compiled at the Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile).

Consider claim 10, Lee teaches wherein a signal of the first plurality of signals includes multimedia content (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

claim 11, Lee teaches wherein a signal of the first plurality of signals includes a programming schedule for multimedia content (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

Consider claim 12, Lee teaches wherein the first set-top box receives the first plurality of signals through a plurality of satellites (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

Consider claim 13, Lee teaches further comprising: 
a third set-top box configured to receive a third plurality of signals from the content provider and measure signal strengths of the third plurality of signals, the third set-top box located within a second geographical area, the content provider being further configured to receive the measured signal strengths of the third plurality of signals, and create a second geographical model for the second geographical area using the measured signal strengths of the third plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192) in view of Solow et al. (US 2018/0241759).
Consider claim 1, Lee teaches a system (Fig.1), comprising: 
a content provider (head end 102-Fig.1, content provider 104-Fig.2, Paragraph 0021, 0028); 
a first set-top box located at a first site within a first geographical area, the first set-top box configured to receive a first plurality of signals from the content provider, and measure signal strengths of the first plurality of signals; a second set-top box located at a second site within the first geographical area, the second set-top box configured to receive a second plurality of signals from the content provider, and measure signal strengths of the second plurality of signals (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The 
the content provider configured to receive the measured signal strengths of the first plurality of signals from the first set-top box, receive the measured signal strengths of the second plurality of signals from the second set-top box, and generate a first geographical model for the first geographical area based on the measured signal strengths of the first plurality of signals and the measured signal strengths of the second plurality of signals using software, the first geographical model including expected signal strengths for the first geographical area (Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. 
a third set-top box configured to receive a third plurality of signals and the first geographical model from the content provider, measure signal strengths of the third plurality of signals, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical area, and determine whether or not the third set-top box is within the first geographical area based on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical model (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related physical changes such as changes to the satellite signal received through Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile).
Lee does not explicitly teach wherein using software is using machine learning.
In an analogous art, Solow teaches wherein using software is using machine learning (Fig.3A, Paragraph 0029, 0031 teaches processor 28 operative to run a machine learning engine 96 which may use any appropriate machine learning algorithm, for example, but not limited to, random forests, logistic regression, etc to generate one or more models).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein using software is using machine learning, as taught by Solow, for the advantage of enabling the system to continuously update and optimize models based on received data, providing greater accuracy and efficiency, allowing for trends/patterns to be easily identified.

Consider claim 4, Lee and Solow teach wherein the third set-top box is located at a third site spaced apart from the first site and the second site (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are 

Consider claim 5, Lee and Solow teach wherein the third set-top box is unable to transmit data to the content provider (Lee - Paragraph 0027).

Claim(s) 2-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Solow et al. (US 2018/0241759), and further in view of Piepenbrink et al. (US 2011/0041149).
Consider claim 2, Lee and Solow teach the third set-top box (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110), but do not explicitly teach set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules.
In an analogous art, Piepenbrink teaches set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules (Paragraph 0034 teaches client 150 may be an STB, MPR, or a computer capable of decoding IPTV streams. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout restrictions where providers may have obtained rights to broadcast only outside the geographic area of a sporting event (Piepenbrink – Paragraph 0011), allowing providers greater management and control over various multimedia content.

claim 3, Lee, Solow, and Piepenbrink teach wherein the modification of the behavior of the third set-top box includes content being restricted from being displayed to a user or a notification being displayed to the user (Lee – Paragraph 0048, 0054; Piepenbrink – Paragraph 0068).

Consider claim 19, Lee and Solow teach wherein the first geographical model further includes geographical data for the first geographical area (Lee - Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. Fig.5, Paragraph 0049 teaches head end 102 may include a data aggregation module 510. Data aggregation module may be used to collect weather condition data from various set top boxes located in various geographic locations. Data aggregation module 510 in communication with geographic processing module 512 processes the weather condition data based upon geography. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed).
Lee and Solow do not explicitly teach further includes geographical rules for the first geographical area.
In an analogous art, Piepenbrink teaches further includes geographical rules for a first geographical area (Paragraph 0051 teaches blackouts may be 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include further includes geographical rules for a first geographical area, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout restrictions where providers may have obtained rights to broadcast only outside the geographic area of a sporting event (Piepenbrink – Paragraph 0011), allowing providers greater management and control over various multimedia content.

Consider claim 20, Lee and Solow do not explicitly teach wherein the system determines whether the first geographical model or the geographical rules for the first geographical area have been updated.
In an analogous art, Piepenbrink teaches wherein system determines whether first geographical model or geographical rules for a first geographical Different part(s) of the system may determine update to blackout data {geographical rules} and update the blackout of programming for the particular region(s) and/or user(s) accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include wherein system determines whether first geographical model or geographical rules for a first geographical area have been updated, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192) in view of Piepenbrink et al. (US 2011/0041149).
Consider claim 9, Lee teaches the second set-top box (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110), but does not explicitly teach set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules.
In an analogous art, Piepenbrink teaches set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules (Paragraph 0034 teaches client 150 may be an STB, MPR, or a computer capable of decoding IPTV streams. Paragraph 0051 teaches blackouts may be enforced according to user location 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout restrictions where providers may have obtained rights to broadcast only outside the geographic area of a sporting event (Piepenbrink – Paragraph 0011), allowing providers greater management and control over various multimedia content.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Solow et al. (US 2018/0241759), and further in in view of Venkatraman et al. (US 2014/0107919).
Consider claim 6, Lee and Solow teach further comprising: 
a fourth set-top box configured to receive a fourth plurality of signals from the content provider, measure signal strengths of the fourth plurality of signals, the fourth set-top box located at a third site within a second geographical area that is different from the first geographical area (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0026 teaches data such as weather data and other call back signals may be communicated back to the head end from the fixed user devices 110 and the mobile user devices 112. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Weather profile data is generated from a plurality of user devices in geographic areas. Weather conditions are determined by the signal strength of the received satellite signal at the user device. Set top boxes in communication with the network 142 may communicate various data to the head end 102. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. A log of signal strengths may be stored over time within a set top box and periodically reported back to the head end 102), 

the third set-top box (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110) configured to receive the geographical model from the content provider (Paragraph 0049 teaches head end communication module 516 may communicate a weather profile or profiles to various set top boxes that will eventually be used in the comparison module 492 of Fig.4 for comparing the data at the set top box. Paragraph 0047 teaches controller may also include a comparison module 492 that receives a profile for a geographic region corresponding to the weather conditions such as the signal strength. Signal strength received for the geographic region is compiled at the head end. The comparison module 492 compares the received profile for the geographic region with the measured weather log of signal strengths stored within the set top box).
Lee and Solow do not explicitly teach receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine which of the first 
In an analogous art, Venkatraman teaches receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine which of the first geographical area and the second geographical area the receiver is located within based on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical model and on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical model (Paragraph 0061 teaches RSS module 220 may process and analyze signals received and/or transmitted via the antenna(s), e.g. to determine signal strength of received signals. Paragraph 0063 teaches received signal power, which may be represented in the form of RSSI, determined using RSSI module 220. Paragraph 0068 teaches location of device 308 may be determined based on metrics such as RSSI, determined by the device 308. A database containing geographic locations, power profiles, and RTT’s for multiple access points with known geographic positions may be compared to currently determined RSSI When device 308 is doing the determination, where remote server may have the database stored, the information would need to be sent to the device, in order for the device to match its own measured signal strength values to those of the available power profiles of known geographic locations. Alternatively, if database may be stored at the device, database information may have previously been sent to the device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine which of the first geographical area and the second geographical area the receiver is located 

Consider claim 7, Lee, Solow, and Venkatraman teach wherein the third set-top box determines that the third set-top box is within the first geographical area if the measured signal strengths of the third plurality of signals is closer in strength to the measured signal strengths of the first plurality of signals than the measured signal strengths of the fourth plurality of signals (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110; Venkatraman - Paragraph 0061 teaches RSS module 220 may .

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192) in view of Venkatraman et al. (US 2014/0107919).
claim 14, Lee teaches a set-top box (user devices 110-Fig.1, Paragraph 0022, 0031), comprising: 
a receiver configured to receive a first plurality of signals and a geographical model of a geographical area from a content provider, the geographical model including a plurality of expected signal strengths for a respective geographical area (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related physical changes such as changes to the satellite signal received through antenna 124. Weather measuring module 490 may measure the signal strength. The weather measuring module 490 may measure and store the measured signal strength into memory, forming a log of signal strengths relative to time. Paragraph 0049 teaches head end communication module 516 may communicate a weather profile or profiles to various set top boxes that will eventually be used in the comparison module 492 of Fig.4 for comparing the data at the set top box. Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0031 teaches weather conditions are determined by the signal strength of the received satellite signal at the user device. A log of signal strengths may be stored over time within a set top box and periodically reported back to the head end 102. Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal 
a controller configured to measure signal strengths of the first plurality of signals, compare the measured signal strengths of the first plurality of signals to the expected signal strengths of the geographical model, and determine the geographical area the set-top is located within based on the comparison of the measured signal strengths of the first plurality of signals to the expected signal strengths of the geographical model (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related physical changes such as changes to the satellite signal received through antenna 124. Weather measuring module 490 may measure the signal strength. The weather measuring module 490 may measure and store the measured signal strength into memory, forming a log of signal strengths relative to time. Paragraph 0049 teaches head end communication module 516 may communicate a weather profile or profiles to various set top boxes that will Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile).
Lee does not explicitly teach geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of 
compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models.
In an analogous art, Venkatraman teaches geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths for a respective geographical area of the plurality of geographical areas; and compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models (Paragraph 0061 teaches RSS module 220 may process and analyze signals received and/or transmitted via the antenna(s), e.g. to determine signal strength of received signals. Paragraph 0063 teaches received signal power, which may be represented in the form of RSSI, determined using RSSI module 220. Paragraph 0068 teaches location of device 308 may be determined based on metrics such as RSSI, determined by the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths for a respective geographical area of the plurality of geographical areas; and compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, as taught by Venkatraman, for the advantage of 

Consider claim 17, Lee and Venkatraman teach wherein the set-top box is unable to transmit data to the content provider (Lee - Paragraph 0027).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Venkatraman et al. (US 2014/0107919), and further in view of Piepenbrink et al. (US 2011/0041149).
Consider claim 15, Lee and Venkatraman teach the determined geographical area the set-top box is located within (Lee – Paragraph 0048, 0053-0054; Venkatraman – Paragraph 0068, 0082), but do not explicitly teach wherein the receiver is further configured to receive a plurality of geographical rules from the content provider, and the controller is further configured to modify a behavior of the set-top box based on the geographical area the set-top box is located within and the geographical rules.
In an analogous art, Piepenbrink teaches wherein the receiver is further configured to receive a plurality of geographical rules from the content provider, 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein the receiver is further configured to receive a plurality of geographical rules from the content provider, and the controller is further configured to modify a behavior of the set-top box based on the geographical area the set-top box is located within and the geographical rules, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout 

Consider claim 16, Lee, Venkatraman, and Piepenbrink teach wherein the modification of the behavior of the set-top box includes content being restricted from being displayed to a user or a notification being displayed to the user (Lee – Paragraph 0048, 0054; Piepenbrink – Paragraph 0068).	

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Solow et al. (US 2018/0241759), and further in in view of Martch et al. (US 2016/0191913).
Consider claim 18, Lee and Solow teach wherein the first geographical model further includes a calculated signal strength in the first geographical area (Lee - Paragraph 0047, 0049).
Lee and Solow do not explicitly teach calculated signal strength is average signal strength.
In an analogous art, Martch teaches calculated signal strength is average signal strength (Paragraph 0123).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include calculated signal strength is average signal strength, as taught by Martch, for the advantage of allowing the .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Solow et al. (US 2018/0241759), and further in in view of Davaadorj et al. (US 2018/0041985).
Consider claim 18, Lee and Solow teach wherein the first geographical model further includes a calculated signal strength in the first geographical area (Lee - Paragraph 0047, 0049).
Lee and Solow do not explicitly teach calculated signal strength is average signal strength.
In an analogous art, Davaadorj teaches calculated signal strength is average signal strength (Paragraph 0011, 0239).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Solow to include calculated signal strength is average signal strength, as taught by Davaadorj, for the advantage of allowing the system to summarize a large amount of data into a single value, where variability of data may be indicated around the single value, taking into account all data received to measure and compute a central tendency of data.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON K LIN/Primary Examiner, Art Unit 2425